DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-20, received 2/12/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/445161, filed on 2/28/2017.
U.S. application 16/788861 filed on 2/12/2020 is the earliest filed application that discloses all of the limitations in claims 3 and 17, “wherein a part of at least one of the upper surface of the base and the lateral surface of the base is visible through the hole of the substrate from outside”; the limitations in claims 6 and 19, “wherein the hole of the substrate comprises a first hole formed on the first terminal portion and a second hole formed on the second terminal portion”; and the limitations in claims 11 and 12, “wherein the base comprises a protrusion protruding more than the terminal portion of the substrate from the lateral surface of the base, and wherein the lateral plate of the cover member is disposed on the protrusion of the base”, and therefore is the earliest priority date given for the instant application.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 2/12/2020, 9/24/2020 and 1/19/2021 were considered.
It is noted that the crossed through reference (U30) on one of the IDS documents filed 2/12/2020 is a duplicate citation (see U18) and therefore the second citation has been crossed through.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1700” has been used to designate both a substrate (see at least page 19 of the specification) and a printed circuit board (see at least page 21 of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in claims 3 and 17, “wherein a part of at least one of the upper surface of the base and the lateral surface of the base is visible through the hole of the substrate from outside”; the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The limitations of claim 1 are not described by the specification. Specifically, “wherein the substrate comprises a body portion disposed on an upper surface of the base, a terminal portion bent from the body portion and disposed on a lateral surface of the base, and a hole, and wherein the hole of the substrate is disposed at a position corresponding to that of an edge formed by the upper surface of the base and the lateral surface of the base”.
The limitations of claim 2 are not described by the specification.
The limitations of claim 3 are not described by the specification.
The limitations of claim 6 are not described by the specification.
The limitations of claim 8 are not described by the specification.
The limitations of claim 11 are not described by the specification. Specifically, “wherein the base comprises a protrusion protruding more than the terminal portion of the substrate from the lateral surface of the base, and wherein the lateral plate of the cover member is disposed on the protrusion of the base”.
The limitations of claim 16 are not described by the specification. Specifically, “wherein the substrate comprises a body portion disposed on an upper surface of the base, a terminal portion bent from the body portion and disposed on a lateral surface of the base, and a hole, wherein the terminal portion of the substrate comprises a bent portion bent from the body portion and 
The limitations of claim 17 are not described by the specification.
The limitations of claim 19 are not described by the specification.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does 
Claims 2-15 and 17-19 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara, U.S. Patent Application Publication Number 2013/0016427 A1, of record (hereafter Sugawara).
Regarding claim 1, Sugawara discloses a lens driving device, comprising:
a housing (see at least figures 1-4, 19 and 21-24, element 30);
a bobbin disposed in the housing (see at least figures 1-4, 19 and 21-24, element 24);
a first coil disposed on the bobbin (see at least figures 1-4, 19 and 21-24, element 26);
a magnet disposed on the housing and facing the first coil (see at least figures 1-4, 19 and 21-24, element 282);
a base disposed under the housing (see at least figures 1-4, 19 and 21-24, element 14);
a substrate disposed on the base and comprising a second coil facing the magnet (see at least figures 1-4, 19 and 21-24, element 44);
an upper elastic member connecting the housing and the bobbin (see at least figures 1-4, 19 and 21-24, element 32, as well as paragraph [0088]); and

wherein the substrate comprises a body portion disposed on an upper surface of the base (see at least the portion of element 44 which includes holes 44a), a terminal portion bent from the body portion and disposed on a lateral surface of the base (see at least figures 3, 21 and 22, wherein element 44 has a bent portion and a hole in the bent portion), and a hole (see at least figures 3, 21 and 22, wherein element 44 has a bent portion and a hole in the bent portion), and
wherein the hole of the substrate is disposed at a position corresponding to that of an edge formed by the upper surface of the base and the lateral surface of the base (see at least figures 3, 21 and 22, wherein element 44 has a bent portion and a hole in the bent portion).
Regarding claim 2, Sugawara discloses that the terminal portion of the substrate comprises a bent portion bent from the body portion and curvedly formed, and
wherein at least a part of the hole is formed on the bent portion of the substrate (see at least figures 3, 21 and 22, wherein element 44 has a bent portion and a hole in the bent portion).
Regarding claim 3
Regarding claim 4, Sugawara discloses that the terminal portion comprises a plurality of terminals (see at least figure 21, wherein control chip 46 is mounted with a plurality of visible terminal portions), and
wherein at least a part of the hole is disposed between the terminal and the body portion (see at least figure 21, wherein element 44 has a bent portion and a hole in the bent portion).
Regarding claim 7, Sugawara discloses that the first coil is electrically connected with the upper elastic member, the lateral elastic member, and the substrate (see at least paragraphs [0191]-[0204]).
Regarding claim 9, Sugawara discloses that the first coil is disposed on an outer peripheral surface of the bobbin (see at least figures 1-4, 19 and 21-24, elements 24 and 26),
wherein the bobbin comprises two ribs protruding from the outer peripheral surface of the bobbin (see at least figures 1-4, 19 and 21-24, the two ribs which are arranged top and bottom of coil element 26) and a flange unit that protrudes more than the two ribs from the outer peripheral surface of the bobbin (see at least figures 1-4, 19 and 21-24, element 241 or 242),
wherein at least a portion of the first coil is disposed between the two ribs of the bobbin (see at least figures 1-4, 19 and 21-24, the two ribs which are arranged top and bottom of coil element 26), and
wherein the flange unit is overlapped with the housing in an optical axis (see at least figures 1-4, 19 and 21-24, element 241 and 30).
Regarding claim 14, Sugawara discloses a camera module, comprising:

an image sensor disposed on the printed circuit board (see at least paragraph [0073]);
the lens driving device of claim 1 (see at least figures 1-4, 19 and 21-24); and
a lens coupled to the bobbin of the lens driving device and spaced apart from the image sensor (see at least paragraphs [0073] and [0082]).
Regarding claim 15, Sugawara discloses a mobile phone comprising the camera module of claim 14 (see at least paragraph [0072]).
Regarding claim 16, Sugawara discloses a lens driving device, comprising:
a housing (see at least figures 1-4, 19 and 21-24, element 30);
a bobbin disposed in the housing (see at least figures 1-4, 19 and 21-24, element 24);
a first coil disposed on the bobbin (see at least figures 1-4, 19 and 21-24, element 26);
a magnet disposed on the housing and facing the first coil (see at least figures 1-4, 19 and 21-24, element 282);
a base disposed under the housing (see at least figures 1-4, 19 and 21-24, element 14);
a substrate disposed on the base and comprising a second coil facing the magnet (see at least figures 1-4, 19 and 21-24, elements 44, 40 and 18);
an upper elastic member connecting the housing and the bobbin (see at least figures 1-4, 19 and 21-24, element 32, as well as paragraph [0088]); and

wherein the substrate comprises a body portion disposed on an upper surface of the base (see at least the portion of element 44 which includes holes 44a), a terminal portion bent from the body portion and disposed on a lateral surface of the base (see at least figures 3, 21 and 22, wherein element 44 has a bent portion and a hole in the bent portion), and a hole (see at least figures 3, 21 and 22, wherein element 44 has a bent portion and a hole in the bent portion),
wherein the terminal portion of the substrate comprises a bent portion bent from the body portion and curvedly formed (see at least the bent portion of element 44), and
wherein at least a part of the hole is formed on the bent portion of the substrate (see at least figures 3, 21 and 22, wherein element 44 has a bent portion and a hole in the bent portion).
Regarding claim 17, Sugawara discloses a part of at least one of the upper surface of the base and the lateral surface of the base is visible through the hole of the substrate from outside (see at least figures 3, 21 and 22, wherein the hole in element 44 would allow a part of the upper surface of base 14 and a lateral surface of base 14 to be visible through the hole).
Regarding claim 18, Sugawara discloses that the terminal portion comprises a plurality of terminals (see at least figure 21, wherein control chip 46 is mounted with a plurality of visible terminal portions), and

Regarding claim 20, Sugawara discloses a lens driving device, comprising:
a housing (see at least figures 1-4, 19 and 21-24, element 30);
a bobbin disposed in the housing (see at least figures 1-4, 19 and 21-24, element 24);
a first coil disposed on the bobbin (see at least figures 1-4, 19 and 21-24, element 26);
a magnet disposed on the housing and facing the first coil (see at least figures 1-4, 19 and 21-24, element 282);
a base disposed under the housing (see at least figures 1-4, 19 and 21-24, element 14);
a substrate disposed on the base and comprising a second coil facing the magnet (see at least figures 1-4, 19 and 21-24, elements 44, 40 and 18);
an upper elastic member connecting the housing and the bobbin (see at least figures 1-4, 19 and 21-24, element 32, as well as paragraph [0088]); and
a lateral elastic member electrically connecting the upper elastic member and the substrate (see at least figures 1-4, 19 and 21-24, element 16, as well as paragraphs [0191]-[0204]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara, U.S. Patent Application Publication Number 2013/0016427 A1, of record (hereafter Sugawara).
Regarding claim 5, additional embodiments of Sugawara disclose a first terminal portion extending from a first edge of the body portion and a second portion extending from a second edge of the body portion (see at least figures 24 and 25 wherein a first and second terminal portion of element 44 extend for a first and second edge of a body portion of element 44).

Sugawara does not specifically disclose that the first and second terminal portions extend from first and second edges of the body portion wherein the second edge is opposite to the first edge.
However, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to rearrange which edges of the body portion include the first and second terminal extensions, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the first and second terminal portions such that they extend from first and second edges of the body portion wherein the second edge is opposite to the first edge, for the purpose of providing terminal portions in desired locations for connecting different areas of the lens driving device to power and/or controllers while having a reasonable expectation for success. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
Regarding claim 6, Sugawara discloses that the hole of the substrate comprises a first hole formed on the first terminal portion (see at least figures 3, 21 and 22, wherein element 44 has a bent portion and a hole in the bent portion) and a second 
wherein the substrate comprises a third hole formed on a center portion of the body portion (see at least figures 3, 21 and 22, the center hole formed in element 44).
Regarding claim 19, Sugawara further discloses a hole formed on a center portion of the body portion of the substrate (see at least figures 3, 21 and 22, the center hole formed in element 44).
Additional embodiments of Sugawara disclose a first terminal portion extending from a first edge of the body portion and a second portion extending from a second edge of the body portion (see at least figures 24 and 25 wherein a first and second terminal portion of element 44 extend for a first and second edge of a body portion of element 44).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the first embodiment of Sugawara to include the teachings of the further embodiments of Sugawara so that the terminal portion may include first and second terminal portions, wherein each terminal portion includes a hole, for the purpose of providing additional terminal portions for connecting different areas of the lens driving device to power and/or controllers while having a reasonable expectation for success.
.
However, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to rearrange which edges of the body portion include the first and second terminal extensions, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the first and second terminal portions such that they extend from first and second edges of the body portion wherein the second edge is opposite to the first edge, for the purpose of providing terminal portions in desired locations for connecting different areas of the lens driving device to power and/or controllers while having a reasonable expectation for success. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara, U.S. Patent Application Publication Number 2013/0016427 A1, of record (hereafter Sugawara) in view of Han, U.S. Patent Application Publication Number 2013/0119785 A1 (hereafter Han).
Regarding claim 11, Sugawara further discloses a cover member covering the housing and comprising an upper plate and a lateral plate extending from the upper plate (see at least elements 42, 422 and 424).

However, Han teaches a lens driving device including a substrate which includes multiple bent terminal portions wherein each terminal portion includes a hole (see at least figure 1, element 336); a cover member covering a housing and including an upper plate and a lateral plate extending from the upper plate (see at least figure 1, elements 410, 412 and 414); and a base comprising a protrusion protruding more than the terminal portion of the substrate from the lateral surface of the base, and wherein the lateral plate of the cover member is disposed on the protrusion of the base (see at least figures 1 and 2, elements 410 and 630).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the cover member and base of the lens driving device of Sugawara to include the teachings of Han so that the base comprises a protrusion protruding more than the terminal portion of the substrate from the lateral surface of the base, and wherein the lateral plate of the cover member is disposed on the protrusion of the base, for the purpose of allowing terminal portions to exit from the lens driving device while also providing closure and support between the base and the cover member (see at least figure 2 of Han).
Regarding claim 12, Sugawara in view of Han discloses that the bobbin comprises a stopper protruding from an upper surface of the bobbin (see at least figures 1-4, 19 and 21-24, element 308 of Sugawara), and
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara, U.S. Patent Application Publication Number 2013/0016427 A1, of record (hereafter Sugawara) in view of Park et al., U.S. Patent Number 6,344,148 B1, of record (hereafter Park).
Regarding claim 13, Sugawara discloses a hall sensor disposed on a lower surface of the substrate (see at least figures 1-4, 19 and 21-24, elements 50I and 50f),
wherein the second coil is connected to the substrate by a solder ball (see at least figures 4 and 21, elements 18a and 44b, as well as paragraphs [0191]-[0193]),
wherein the base comprises a first groove corresponding to the hall sensor (see at least figure 2, element 14b as well as paragraph [0190]), and
wherein the hall sensor is disposed in the first groove (see at least figure 2, element 14b as well as paragraph [0190]).
Sugawara does not specifically disclose a second groove corresponding to the solder ball and the solder ball is disposed in the second groove.
However, Park teaches using a solder accommodation groove when soldering optical components (see at least figures 8A-8C and column 5, lines 26-54 of Park).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the base of Sugawara to include the teachings of Park so that the base includes a solder ball accommodation groove for .

Allowable Subject Matter
Claims 8 and 10 would be objected to as being dependent upon a rejected base claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the 112 rejections set forth above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 22-23 of copending Application No. 16/068608 (see corresponding publication US 2019/0011723 A1, of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of the claims of claims 11 and 22-23 of copending Application No. 16/068608.
Regarding claim 20, see the combination of claims 11, 22 and 23 of copending Application No. 16/068608.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 10 of U.S. Patent No. 9,618,768 B2, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 1, 9 and 10 of U.S. Patent No. 9,618,768 B2.
Regarding claim 20, see the combination of claims 1, 9 and 10 of U.S. Patent No. 9,618,768 B2.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11 and 12 of U.S. Patent No. 9,766,476 B2, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 1, 10, 11 and 12 of U.S. Patent No. 9,766,476 B2.
Regarding claim 20, see the combination of claims 1, 10, 11 and 12 of U.S. Patent No. 9,766,476 B2.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 and 10 of U.S. Patent No. 10,268,047 B2, of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 1, 2, 7 and 10 of U.S. Patent No. 10,268,047 B2.
Regarding claim 20, see the combination of claims 1, 2, 7 and 10 of U.S. Patent No. 10,268,047 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/5/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872